
	
		I
		111th CONGRESS
		1st Session
		H. R. 1666
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2009
			Mr. Doggett (for
			 himself, Mr. Cooper,
			 Mr. Shuler,
			 Mr. Thompson of California,
			 Mr. Blumenauer,
			 Mr. Stark,
			 Mr. Lewis of Georgia,
			 Ms. Berkley,
			 Ms. Linda T. Sánchez of California,
			 Mr. Yarmuth,
			 Mr. Brady of Pennsylvania,
			 Mr. Cohen,
			 Mr. Fattah,
			 Mr. Johnson of Georgia,
			 Mr. Rothman of New Jersey,
			 Mr. Sires,
			 Mr. Nadler of New York,
			 Mr. Farr, Mr. Cummings, Ms.
			 Clarke, Mr. Ackerman, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to establish
		  an auction and revenue collection mechanism for a carbon market that ensures
		  price stability with environmental integrity.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Markets Development Act of
			 2009.
		2.FindingsThe Congress finds—
			(1)a
			 market-based, national emissions cap and trade program for greenhouse gases
			 shall help meet national mitigation goals with a high degree of certainty while
			 creating a new market for emissions allowances;
			(2)ensuring a smooth
			 startup of the program is critical for meeting short- and long-term emissions
			 goals and maintaining public and political support for the program;
			(3)the economy-wide
			 scale of the new allowance market and participation in the market of many
			 regulated entities with little or no experience with cap and trade programs
			 call for a careful startup phase for the program;
			(4)stable and
			 predictable prices for allowances shall support development of cost-effective
			 mitigation technologies and ease the transition for businesses and consumers
			 making long-term investment decisions;
			(5)recent experiences
			 in the oil, housing, electricity and financial markets suggest that many
			 markets are subject to boom and bust cycles and can be vulnerable to market
			 manipulation or speculative excesses and that lessons from these experiences
			 should guide the design of the new cap and trade program; and
			(6)the risks of
			 speculative excess and market manipulation are highest in the initial period of
			 a cap and trade program while the regulatory systems to monitor allowance
			 markets are under development and regulated sources are less experienced in
			 market participation.
			3.PurposesThe purposes of this Act are to—
			(1)establish an
			 auction mechanism for the collection of revenue that ensures a smooth price
			 path while achieving the emissions reductions necessary to stop climate change;
			 and
			(2)direct the revenue
			 raised from the auction to a trust fund to be used for important public
			 purposes.
			4.Issuing,
			 auctioning, and administering emissions allowances and collection of
			 revenue
			(a)In
			 GeneralThe Internal Revenue
			 Code of 1986 is amended by adding at the end the following new subtitle:
				
					LAuction Based
				Carbon Market
						101EMISSION
				ALLOWANCES
							
									Subchapter A. Allowance auctions and
					 compliance obligations.
									Subchapter B. Climate Oversight and
					 Coordination Board.
									Subchapter C. Auction Revenue Trust
					 Fund.
									Subchapter D. Assurance of cumulation
					 emissions.
									Subchapter E.
					 Definitions.
							
							AAllowance Auctions
				and Compliance Obligations
								
									Sec. 9901. Allowance auctions.
									Sec. 9902. Allowance transfer system.
									Sec. 9903. Compliance obligation.
									Sec. 9904. Excess Emissions Penalty.
									Sec. 9905. Allowance banking.
								
								9901.Allowance
				auctions
									(a)AuctionsThe Secretary shall conduct auctions of
				allowances in accordance with procedures established by the Board established
				under subchapter B to meet the target allowance price for the year determined
				by the Board. The auction schedule is as follows:
										(1)Four auctions
				shall be undertaken during each trading year.
										(2)The first auction
				of each trading year shall occur between April and June and at least three
				weeks after the Board announces a target price for the trading year.
										(3)The fourth auction
				for each trading year shall be in the last month (March) of the trading
				year.
										(b)Auction
				revenueAll revenue from the auctions under this section shall be
				deposited in the Auction Revenue Trust Fund established under subchapter C.
				Amounts deposited in such trust fund may be used, subject to annual
				appropriation, only for the purposes specified in other provisions of
				law.
									9902.Allowance
				transfer system
									(a)EstablishmentThe
				Secretary shall establish a system for issuing, recording, and tracking
				emission allowances, and shall maintain a registry of allowances for each
				recorded holder of allowances.
									(b)Recording
				requirementThe Secretary shall establish, by rule, a mechanism
				for the recording of emission allowances.
									(c)Holders not
				restrictedThe privilege of purchasing, holding, and transferring
				emission allowances shall not be restricted to the owners and operators of
				covered facilities.
									9903.Compliance
				obligation
									(a)Submission of
				allowancesNot later than 90 days after the end of a calendar
				year, the owner or operator of a covered facility shall submit to the Secretary
				an emission allowance for each carbon dioxide equivalent attributable to such
				facility as calculated by the Administrator under the Emissions
				Registry.
									(b)Retirement of
				allowancesUpon receipt of an emission allowance under subsection
				(a), the Secretary shall retire the allowance, and shall reduce that covered
				entity’s registry account by a corresponding amount. The Secretary may also
				retire other allowances as specified in section 9905.
									9904.Excess
				Emissions Penalty
									(a)Imposition of
				PenaltyThe owner or operator
				of any covered facility that fails for any year to submit to the Secretary, by
				the deadline described in section 9903(a), 1 or more of the emission allowances
				due pursuant to that section shall be liable for the payment to the Secretary
				of an excess emissions penalty on the date of such failure.
									(b)AmountThe
				amount of an excess emissions penalty required to be paid under paragraph (1)
				shall be an amount equal to the product obtained by multiplying—
										(1)the number of
				excess emission allowances that the owner or operator failed to submit;
				and
										(2)the greater
				of—
											(A)$200; or
											(B)3 times the mean
				market value (as determined by the Secretary) of an emission allowance during
				the calendar year for which the emission allowance were due.
											(c)Deficiency
				Procedures not To applySubchapter B of chapter 63 (relating to
				deficiency procedure for income, estate, gift, and certain excise taxes) shall
				not apply in respect of the assessment or collection of any penalty imposed by
				subsection (a).
									(d)Coordination
				with other penaltiesThe penalty imposed by this section shall be
				in addition to any other penalty imposed under any other provision of
				law.
									9905.Allowance
				bankingIn Phase I of the
				program, the Secretary shall allow a covered entity to retain, after the
				retirement of allowances equal to its emissions in the previous calendar year,
				a sum of allowances equal to 5 percent of its emissions in the previous
				calendar year. The Secretary shall retire from a covered entity’s account any
				remaining allowances in excess of 5 percent of the entity’s emissions during
				the previous calendar year. The Secretary shall also retire all allowances in
				the registry accounts of non-covered entities at the end of each trading year
				in Phase I of the program.
								BClimate Oversight
				and Coordination Board
								
									Sec. 9911. Establishment of a Climate Program Oversight and
				  Coordination Board.
									Sec. 9912. Initial expectations for annual
				  emissions.
								
								9911.Establishment
				of a Climate Program Oversight and Coordination Board
									(a)EstablishmentThere
				is established a Climate Program Oversight and Coordination Board (hereafter in
				this Act referred to as the Board).
									(b)PurposesThe purposes of the Board are to—
										(1)coordinate and
				review the work of the Secretary, the Administrator, and other agencies in
				implementing this Act;
										(2)make forecasts and
				to set targets for green house gas allowance prices;
										(3)review the
				functioning of carbon markets, including allowance auctions, secondary markets
				in allowances and associated financial instruments (including futures,
				forwards, options, swaps, and other derivative contracts);
										(4)review the
				regulation and oversight of carbon markets; and
										(5)provide reports
				and testimony to Congress in April or May of each year beginning in
				2012.
										(c)Membership(1)The Board shall include 6 members who shall
				be appointed by the President by and with the advice and consent of the Senate.
				In appointing members of the Board, the President shall select individuals with
				recognized expertise in relevant areas, including climate science and
				economics, and energy and financial markets. Such persons shall have no other
				employment. At least one member shall be a scientist with expertise in climate
				change and the effects of climate change on the environment. In addition, Board
				shall include the following three voting, ex-officio members: The Secretaries
				of the Treasury and Energy and the Administrator of the Environmental
				Protection Agency.
										(2)The ex-officio members of the Board
				shall serve without additional compensation and may not serve as Chairman or
				Vice Chairman. The ex-officio members of the Board may, from time to time,
				designate other officers or employees of their respective organizations to
				carry out their duties on the Board.
										(d)Compensation
										(1)In
				generalA member of the Board shall be compensated at the annual
				rate of basic pay prescribed for level II of the Executive Schedule under
				section 5313 of title 5, United States Code.
										(2)ChairpersonThe
				Chairperson of the Board shall be compensated at the annual rate of basic pay
				prescribed for level I of the Executive Schedule under section 5312 of title 5,
				United States Code.
										(e)Terms;
				vacancies
										(1)TermsThe term of a member of the Board shall be
				10 years, except that the members first appointed to the Board shall be
				appointed for terms in a manner that ensures that the term of not more than 1
				member shall expire during any 2-year period, and no member serves a term of
				more than 10 years.
										(2)Oath of
				officeA member shall take the oath of office of the Board by not
				later than 15 days after the date on which the member is appointed.
										(3)RemovalA
				member may be removed from the Board on determination of the President for
				cause. The President shall submit to Congress a notification of any
				determination by the President to remove a member of the Board for
				cause.
										(4)VacanciesA member of the Board the term of whom has
				expired or otherwise been terminated shall continue to serve until the date on
				which a replacement is appointed under subparagraph (A)(ii), if the President
				determines that service to be appropriate. A vacancy on the Board shall not
				affect the powers of the Board and shall be filled in the same manner as the
				original appointment was made.
										(5)Chairperson and
				Vice-chairpersonFrom among members of the Board, the President
				shall appoint 1 member to serve as Chairperson of the Board for a term of 4
				years and member to serve as Vice-Chairperson of the Board for a term of 4
				years.
										(6)Ex-officio
				members not coveredThe provisions of this subsection apply only
				to Board members who are not ex-officio members.
										(f)Prohibitions
										(1)Conflicts of
				interestThe President shall not appoint to the Board an
				individual employed by, or holding any official relationship (including any
				shareholder) with, any entity engaged in the generation, transmission,
				distribution, or sale of energy, an individual who has any pecuniary interest
				in the generation, transmission, distribution, or sale of energy, or an
				individual who has a pecuniary interest in the implementation of this
				Act.
										(2)No other
				employmentA member of the Board (other than an ex-officio
				member) shall not hold any other employment during the term of service of the
				member.
										(g)ResourcesThe
				Board may obtain the services of such experts and consultants as are necessary
				to carry out the provisions of this Act. The administrative costs of the Board
				shall be paid out of the revenue from auctions of greenhouse gas
				allowances.
									(h)Powers and duties
				of the Board
										(1)Forecast
				emissions and allowance pricesBefore April 30, 2012, and before
				April 30 of each successive year through 2019, the Board shall publish a
				forecast of gradually rising allowance prices for the trading years through
				2020 that the Board expects shall be associated with a gradual reduction in
				emissions of greenhouse gases of covered entities until reaching the level of
				4,911 million tons in 2020. In deciding upon a forecast of allowance prices the
				Board shall—
											(A)review forecasts
				made by the Secretary of Energy (acting through the Energy Information Agency)
				and the Administrator of the Environmental Protection Agency, as well as those
				of private sector forecasters; and
											(B)in the years 2013
				through 2019, review and update its allowance price forecast as part of the
				assessment under paragraph (4) of this subsection.
											(2)Select annual
				price targetsBefore April 30, 2012, and before April 30 of each
				successive year through 2019, the Board shall select a target allowance price
				for the trading year that begins on April 1 of that calendar year, as
				follows:
											(A)In 2012, the
				target price shall be set at the price the Board determines will achieve the
				annual emission expectation for the year as set forth in section 9912.
											(B)In 2013 through
				2019, the target price shall be the same as its forecast price for that year,
				which may have been revised according to paragraph (4).
											(3)Auction
				proceduresThe Board shall
				establish procedures for auctions of allowances that would achieve the target
				price on average over all trading of allowances during the year, including the
				sales of allowances in auctions as well as in secondary market trading. To
				achieve the target price, the total number of emission allowances issued in
				auctions in any particular year may be more or less than the expected emissions
				for that year as set forth in section 9912.
										(4)Conduct an
				annual assessmentOn or before April 30 of each year beginning in
				2013, in consultation with the Secretary, the Secretary of Energy, and the
				Administrator, the Board shall prepare an assessment of the program. In Phase I
				of the program, the assessment shall include each of the following:
											(A)Actual emissions of covered entities in
				the previous calendar year.
											(B)The progress in achieving the
				environmental goals of the program.
											(C)The effectiveness of the monitoring of
				emissions, the registration of allowances, and the enforcement of compliance
				requirements for covered entities.
											(D)An analysis of the behavior of greenhouse
				gases markets.
											(E)The effectiveness of the price
				target.
											(F)The reasons for the difference between
				actual emissions and the expected levels given in section 9912. In considering
				the difference between actual and expected emissions, the Board shall
				estimate—
												(i)the amount of the difference that was
				attributable to influences that pertain only to the given calendar year,
				including but not limited to unusual weather or other transitory changes in
				economic activity and energy use; and
												(ii)the amount of the difference
				attributable to influences that shall likely persist for multiple calendar
				years and the likely duration of each such influence.
												(G)A revision in its forecast of allowance
				prices through 2020 in response to the persistent influences identified in
				clause (ii) of subparagraph (F), but not in response to the transitory
				influences identified in clause (i) of subparagraph (F).
											(5)Make annual
				reports to congressThe Chairman of the Board shall present the
				assessment in a written report and in testimony before each house of Congress
				in April or May of each year.
										(6)Conduct a program
				review in 2017The Board
				shall present a report containing a thorough review of the program to the
				Congress by October 1, 2017, and include in this report its recommendations for
				any adjustments in the design features for Phase II of the program.
										(i)Review by
				government accountability officeNot later than January 1, 2015,
				and every three years thereafter, the Comptroller General of the United States
				shall conduct a review of the efficacy of the Board in fulfilling the purposes
				and duties of the Board under this Act.
									9912.Initial
				expectations for annual emissionsThe initial expectation of the greenhouse
				gas emissions of covered facilities in the cap and trade program are the
				amounts for each of the calendar years 2012 through 2050 set forth in the
				following table:
									
										
											
												Calendar YearInitial Expectation of Emissions
						(millions of tons of greenhouse gases)
												
											
											
												20126,153
												
												2013
						5,998
												
												20145,843
												
												20155,687
												
												20165,532
												
												20175,377
												
												20185,222
												
												20195,066
												
												20204,911
												
												20214,756
												
												20224,600
												
												20234,445
												
												20244,290
												
												20254,135
												
												20263,979
												
												20273,824
												
												20283,669
												
												20293,514
												
												20303,358
												
												20313,203
												
												20323,048
												
												20332,892
												
												20342,737
												
												20352,582
												
												20362,427
												
												20372,271
												
												20382,116
												
												20391,961
												
												20401,806
												
												20411,650
												
												20421,495
												
												20431,340
												
												20441,184
												
												20451,029
												
												2046874
												
												2047719
												
												2048563
												
												2049408
												
												2050253
												
											
										
									
								CAuction Revenue
				Trust Fund
								
									Sec. 9921. Trust Fund.
								
								9921.Trust
				Fund
									(a)Creation of
				Auction Revenue Trust FundThere is established in the Treasury of the
				United States, the Auction Revenue Trust Fund.
									(b)FundsAn
				amount equivalent to all revenues received from the auction in subchapter A
				shall be credited to the Trust Fund.
									DAssurance of
				Cumulation Emissions
								
									Sec. 9931. Assurance of cumulative emissions
				  reductions.
								
								9931.Assurance of
				cumulative emissions reductions
									(a)Excess emissions
				2012–2019If the cumulative emissions of covered entities over
				the years 2012 through 2019 exceed 1.1 times the sum of the expected emissions
				over those years shown in the table in section 9912 (1.1 times 44,878 million
				tons = 49,366 million tons), the excess over 49,366 million tons shall be made
				up through a reduction in the target for emissions in the year 2020 by an
				equivalent amount of tons.
									(b)Excess emissions
				2012–2020If the cumulative emissions of covered entities over
				the years 2012 through 2020 exceed the sum of the expected emissions over those
				years shown in section 9912 (49,789 million tons), the difference shall be made
				up through reductions in the expected emissions for the years 2021 through
				2030. Equal percentage reductions shall be made in expected emissions for the
				years 2021 through 2030 so that the sum of those reductions equals the excess
				of actual emissions over the expected cumulative emissions for the years 2012
				through 2020.
									(c)Lower
				emissionsIf the cumulative emissions of covered entities over
				the years 2012 to 2020 are less than the sum of the expected emissions over
				those years shown in the above table (49,789 million tons), no adjustment shall
				be made in expected emissions in the years 2021 through 2030.
									EDefinitions
								
									Sec. 9941. Definitions.
								
								9941.DefinitionsFor purposes of this subtitle:
									(1)The term
				Administrator means the Administrator of the Environmental
				Protection Agency.
									(2)The term
				carbon dioxide equivalent means, for each greenhouse gas, the
				quantity of greenhouse gas that the Administrator determines makes the same
				contribution to global warming as 1 metric ton of carbon dioxide.
									(3)The term covered facility
				means, for each calendar year, a facility that emits greenhouse gases in that
				year and that has an obligation to submit emission allowances for such
				greenhouse gas emissions under any cap-and-trade program.
									(4)The term emission
				allowance means an authorization, under any cap-and-trade
				program, to emit 1 carbon dioxide equivalent of greenhouse gas.
									(5)The term
				Emissions Registry means a greenhouse gases
				emissions registry for all United States emissions of greenhouse gases
				developed by the Administrator.
									(6)The term
				program or cap and trade program means an
				economy-wide program enacted by Congress that auctions emission allowances for
				the control of greenhouse gases.
									(7)The term
				Phase I of the program means the years 2012 through
				2019.
									(8)The term
				Phase II of the program means the years 2020
				through 2050.
									(9)The term
				price path is the forecast of emission allowance prices by the
				Climate Program Oversight and Coordination Board.
									(10)The term
				Secretary means the Secretary of the Treasury.
									(11)The term
				trading year means the period from April 1 of the concurrent
				calendar year through March 31 of the following calendar year (or the first
				subsequent business day if those dates fall on a weekend or holiday).
									(12)The term
				Auction Revenue Trust Fund means the trust fund established in the
				Treasury under section
				9921.
									.
			(b)Clerical
			 amendmentThe table of subtitles for the Internal Revenue Code of
			 1986 is amended by adding at the end the following new item:
				
					
						Subtitle L. Auction based carbon
				market.
					
					.
			
